Case 2:18-cv-02267-SJO-FFM Document 37 Filed 07/15/19 Page 1 of 6 Page ID #:362



 1   CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
 2   Raymond Ballister Jr., Esq., SBN 111282
     Phyl Grace, Esq., SBN 171771
 3   Dennis Price, Esq., SBN 279082
     Christopher A. Seabock, Esq., SBN 279640
 4   Mail: PO Box 262490
     San Diego, CA 92196-2490
 5   Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
 6   (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
 7
     Attorneys for Plaintiff
 8
 9
10
11                                  UNITED STATES DISTRICT COURT

12                                 CENTRAL DISTRICT OF CALIFORNIA

13
14                                              )   Case No.: 2:18-cv-02267-SJO-FFM
     Chris Langer,
                                                )
15           Plaintiff,                         )   PLAINTIFF’S MEMORANDUM OF
16     v.                                       )   CONTENTIONS OF FACT AND LAW
                                                )
17   Colorado Professional Building,
                                                )
     LLC, a California Limited Liability            Final Pretrial Conference: August 5, 2019
18   Company;                                   )   Time: 9:00 a.m.
     I & G Pharmacy, Inc., a California
                                                )
19   Corporation; and Does 1-10,
                                                )    Complaint Filed: March 20, 2018
20           Defendants.                        )    Trial Date: August 13, 2019
                                                )
21
                                                )    Honorable Judge S. James Otero
22                                              )
23
24          Pursuant to Local Rule 16-4, plaintiff hereby submits his Memorandum of Contentions

25   of Fact and Law.

26
27
28
                                                    1

     Memo of Contentions of Fact and Law                           Case #: 2:18-cv-02267-SJO-FFM
Case 2:18-cv-02267-SJO-FFM Document 37 Filed 07/15/19 Page 2 of 6 Page ID #:363



 1                                   I. PRELIMINARY STATEMENT
 2          Plaintiff is a California resident with physical disabilities. Mr. Langer is a paraplegic who
 3   cannot walk and who uses a wheelchair for mobility.
 4           Defendant I & G Pharmacy, Inc. owns the I & G Pharmacy (“Pharmacy”). Defendant
 5   Colorado Professional Building, LLC owns the real property where the Pharmacy is located.
 6   The Pharmacy is a business establishment and place of public accommodation, located at 815
 7   E. Colorado Street, Glendale, California.
 8          Parking spaces are one of the facilities, privileges, and advantages offered by Defendants
 9   to patrons of the Pharmacy.
10          On February 27, 2018, Mr. Langer was in the area attending a mediation. He needed to
11   shop for a few items, so he went to the Pharmacy. As he pulled into the driveway, he saw a sign
12   on the Pharmacy window indicating that there was parking in the rear. He drove into the
13   parking lot of the Pharmacy and discovered that there were parking spaces provided for
14   customers, including two parking spaces marked and reserved for persons with disabilities.
15   Mr. Langer pulled into the designated accessible parking space on the left. However, he quickly
16   realized that the access aisle was too narrow. He also noticed that part of the shared access aisle
17   was blocked by cement pillars.
18          Mr. Langer needs a parking space with a wide access aisle to ensure he has enough room
19   to deploy his ramp. Because he could not safely park, he was deterred from visiting the
20   Pharmacy and he left the property. Mr. Langer chose instead to shop at another pharmacy
21   nearby. The lack of van accessible parking space caused Mr. Langer difficulty, discomfort, and
22   frustration.
23          On March 15, 2018, Evens Louis, an investigator for the plaintiff, conducted an
24   investigation of the Pharmacy. Mr. Louis found that the off-street parking lot serving the
25   Pharmacy offered approximately 29 parking spaces to its customers, two of which were marked
26   and reserved for use by persons with disabilities. Mr. Louis measured the designated accessible
27   parking spaces to be 96 inches wide and the shared access aisle 60 inches wide.
28
                                                      2

     Memo of Contentions of Fact and Law                              Case #: 2:18-cv-02267-SJO-FFM
Case 2:18-cv-02267-SJO-FFM Document 37 Filed 07/15/19 Page 3 of 6 Page ID #:364



 1          Subsequent to the filing of this lawsuit, Defendants altered the designated accessible
 2   parking space in the Pharmacy parking lot
 3          However, on April 30, 2019, Plaintiff’s expert Janis Kent conducted a site inspection of
 4   the Pharmacy. As of the date of Ms. Kent’s inspection, the Pharmacy continued to fail to
 5   provide compliant van accessible parking. The access aisle of the designated van accessible
 6   parking space measured only 7’ 9” wide. The “NO PARKING” lettering in the access aisle of
 7   the designated van accessible parking space was not 12” high. And the access aisle of the
 8   designated van accessible parking space had slopes measuring 6.4%.
 9          Mr. Langer travel to Los Angeles County often to eat, shop, and attend auctions and
10   other events on a regular and ongoing basis. The Pharmacy is a convenient place for him to
11   shop. Once the violations are removed, he plans to visit the Pharmacy on a regular basis
12   whenever he is in the area.
13          Removal of these violations are presumed readily achievable under the Americans with
14   Disabilities Act Accessibility Guidelines (ADAAG).
15
16                                         II. PLAINTIFF’S CLAIMS
17          Claim 1: Violation of the Americans with Disabilities Act of 1990 ("ADA")
18          Elements
19          (1) The plaintiff is disabled within the meaning of the ADA [42 U.S.C. § 12102(1)(A)];
20          (2) The defendants own, lease, or operate a place of public accommodation [42 U.S.C.
21          § 12182(a)]; and
22          (3) The defendants discriminated against the plaintiff within the meaning of the ADA.
23          The plaintiff will prove discrimination if (a) Defendants’ facility had unlawful
24          architectural barriers [42 U.S.C. § 12182(b)(2)(A)(iv)]; and (b) the plaintiff encountered
25          the architectural barrier, precluding his full and equal access to the facility [42 U.S.C.
26          § 12188(a)].
27
28
                                                     3

     Memo of Contentions of Fact and Law                            Case #: 2:18-cv-02267-SJO-FFM
Case 2:18-cv-02267-SJO-FFM Document 37 Filed 07/15/19 Page 4 of 6 Page ID #:365



 1          Key Evidence
 2          (1) The testimony of Plaintiff Chris Langer;
 3          (2) The testimony of Evens Louis;
 4          (3) The testimony of Corey Taylor;
 5          (4) The testimony of Janis Kent;
 6          (5) Plaintiff’s Complaint;
 7          (6) Defendants’ Answer;
 8          (7) Photographs of the I & G Pharmacy, taken by Evens Louis on March 15, 2018 ;
 9          (8) Photographs of the I & G Pharmacy, taken by Corey Taylor on March 7, 2019;
10          (9) Copy of Report by Janis Kent of inspection of the I & G Pharmacy, dated May 1,
11              2019;
12          (10) Plaintiff’s Requests For Admission, Set One, propounded on Defendant Colorado
13              Professional Building, LLC on December 3, 2018, and associated Responses;
14          (11) Plaintiff’s Requests For Production of Documents, Set Two, propounded on
15              Defendant Colorado Professional Building, LLC on January 22, 2019, and
16              associated Verified Responses;
17          (12) Plaintiff’s Special Interrogatories, Set Two, propounded on Defendant Colorado
18              Professional Building, LLC on January 22, 2019, and associated Verified Responses;
19          (13) Plaintiff’s Requests For Admission, Set One, propounded on Defendant I & G
20              Pharmacy, Inc. on December 3, 2018, and associated Responses;
21          (14) Plaintiff’s Requests For Production of Documents, Set Two, propounded on
22              Defendant I & G Pharmacy, Inc. on January 22, 2019, and associated Verified
23              Responses;
24          (15) Plaintiff’s Special Interrogatories, Set Two, propounded on Defendant I & G
25              Pharmacy, Inc. on January 22, 2019, and associated Verified Responses
26          (16) Copy of photographs of the I & G Pharmacy, provided by Defendants.
27
28
                                                    4

     Memo of Contentions of Fact and Law                          Case #: 2:18-cv-02267-SJO-FFM
Case 2:18-cv-02267-SJO-FFM Document 37 Filed 07/15/19 Page 5 of 6 Page ID #:366



 1          Claim 2: Violation of the Unruh Civil Rights Act (Cal. Civ.Code §§ 51-53)
 2          Any violation of the Americans with Disabilities Act is a violation of the Unruh Civil
 3          Rights Act. Cal. Civ. Code § 51(f). Thus, the elements and evidence for Claim 2 are
 4          identical to that of Claim 1.
 5
 6          Anticipated Evidentiary Issues
 7          None at this time.
 8
 9          Anticipated Issues of Law
10          None at this time.
11
12                                    III. BIFURCATION OF ISSUES
13          Plaintiff does not seek to have any issues bifurcated, and would oppose any bifurcation
14   sought by Defendants.
15
16                                            IV. JURY TRIAL
17          A bench trial has been requested. See Dkt. 17.
18
19                                          V. ATTORNEYS’ FEES
20          Attorneys’ fees are recoverable under the ADA. Plaintiff anticipates filing a motion for
21   attorneys’ fees.
22
23                                   VI. ABANDONMENT OF ISSUES
24          The Court has narrowed the issues by way of its ruling on the cross Motions for Summary
25   Judgment. See Dkt. 33. Accordingly, the case is proceeding on the allegations of inaccessible
26   parking, only.
27
28
                                                    5

     Memo of Contentions of Fact and Law                           Case #: 2:18-cv-02267-SJO-FFM
Case 2:18-cv-02267-SJO-FFM Document 37 Filed 07/15/19 Page 6 of 6 Page ID #:367



 1   Dated: July 15, 2019                  CENTER FOR DISABILITY ACCESS
 2
 3                                         By: /s/ Christopher A. Seabock
 4                                         CHRISTOPHER A. SEABOCK
                                           Attorneys for Plaintiff
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6

     Memo of Contentions of Fact and Law                       Case #: 2:18-cv-02267-SJO-FFM
